



Exhibit 10.1

AMENDMENT 2014-1


NORDSTROM
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


The Nordstrom Supplemental Executive Retirement Plan (2008 Restatement) (the
“Plan”) is hereby amended pursuant to Section 6.01(c) of the Plan to adjust the
measuring period for interest on Post-Normal Retirement Date service to begin on
a Participant’s Normal Retirement Date instead of on the first day of the
calendar month following Participant’s Normal Retirement Date, effective as
stated herein.




1.    Section 3.07 Deferred Retirement Benefits is amended effective immediately
by deleting existing 3.07 in its entirety and replacing it with the following:


“Deferred Retirement Benefits.  An Executive who retires after his or her Normal
Retirement Date shall be entitled to a Deferred Retirement Benefit equal to the
Normal Retirement Benefit under this Article III, but increased with interest
for each Year of Post-Normal Retirement Date Service, up to a maximum of ten
(10) Years of Post-Normal Retirement Date Service.  For Executives who have not
retired as of the execution date of this Amendment 2014-1, a Year of Post-Normal
Retirement Date Service means the period of twelve (12) consecutive full months
beginning with the Participant’s Normal Retirement Date, and each successive
period of twelve (12) consecutive full months, prior to the Participant’s date
of Retirement (as defined in 2.02(a)). Partial Years of Post-Normal Retirement
Date Service shall be disregarded.  An interest rate of five percent (5%) per
Year of Post-Normal Retirement Date Service, compounded annually, shall be used
to calculate the increase under this section.”


Approved pursuant to proper authority this ___ day of ____________, 2014.




NORDSTROM, INC.






By:_________________________________


Title:________________________________







SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDMENT 2014-1